Citation Nr: 1746917	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-03 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased evaluation for service-connected spondylosis L5-S1 with spondylolisthesis L4-L5, currently evaluated as 10 percent disabling prior to November 12, 2014, and as 20 percent disabling therefrom.

2.  Entitlement to an initial compensable evaluation for service-connected dermatitis and lichen simplex chronicus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to March 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2011, the RO granted service connection for spondylosis L5-S1 with spondylolisthesis L4-L5, evaluated as 10 percent disabling, with an effective date of January 28, 2011.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  

In November 2014, the RO granted service connection for dermatitis and lichen simplex chronicus, evaluated as noncompensable, effective July 18, 2011.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.

In February 2016, the RO granted the Veteran's claim for an initial evaluation in excess of 10 percent for his service-connected back disability, to the extent that it assigned a 20 percent rating, with an effective date of November 12, 2014.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 12, 2014, the Veteran's spondylosis L5-S1 with spondylolisthesis L4-L5 is shown to have been productive of complaints of pain, and objective limitation of forward flexion to 70 degrees, but there is no medical evidence of limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome is not shown.

2.  As of November 12, 2014, the Veteran's spondylosis L5-S1 with spondylolisthesis L4-L5 is shown to have been productive of complaints of pain, and muscle spasms; range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion, etc., does not show forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's service-connected dermatitis and lichen simplex chronicus is not shown to have affected at least 5 percent of the entire body, or at least 5 percent of exposed areas, or to have required use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  


CONCLUSIONS OF LAW

1.  Prior to November 12, 2014, the criteria for an initial evaluation in excess of 10 percent for service-connected spondylosis L5-S1 with spondylolisthesis L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2016).  

2.  As of November 12, 2014, the criteria for an evaluation in excess of 20 percent for service-connected spondylosis L5-S1 with spondylolisthesis L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2016).  

3.  The criteria for an initial compensable evaluation for service-connected dermatitis and lichen simplex chronicus are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected spondylosis L5-S1 with spondylolisthesis L4-L5, and an initial compensable evaluation for his service-connected dermatitis and lichen simplex chronicus.  

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records show that he received multiple treatments for rashes, primarily in his groin area, beginning in 1977.  The assessments included lichen simplex chronicus, and seborrheic dermatitis.  With regard to his back, in 1976, he was treated for a two-week history of low back pain after lifting heavy objects.  The assessment was low back strain.  Following separation from service, VA progress notes show that he was noted to have either back pain, or rashes, as early as 1994.   

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Spondylosis L5-S1 with Spondylolisthesis L4-L5

With regard to his back, the Veteran asserts that he is entitled to initial increased evaluations because his pain is so bad that at times he cannot work or move, and that it interferes with his sleep.  He argues that if he has to stand for a long period of time he has to lift his leg to relieve his pain, and that he cannot stand still, drive, or sit down for long periods of time.  See Veteran's notice of disagreement (VA Form 21-4138), received in January 2012.  He further argues that a VA health care provider has told him that every time he bends over "my spine seeps out fluid and it could cause me to become paralyzed."  See Veteran's statement (VA Form 21-0958), received in February 2016.  

Under 38 C.F.R. § 4.71a, DC 5237 and DC 5242 (see also DC 5003), lumbosacral strain and degenerative arthritis of the spine) are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board initially notes that as the Veteran is not shown to have intervertebral disc syndrome, the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes at 38 C.F.R. § 4.71a is not for application.  See e.g., VA examination report, dated in April 2014 (noting that the Veteran does not have IVDS).

Prior to November 12, 2014

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  An evaluation in excess of 10 percent is not appropriate without evidence of forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or evidence that combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Here, the evidence is insufficient to show that the Veteran's disability meets these criteria.  The only recorded ranges of motion for the spine are as follows: 

A June 2011 VA examination report shows that the Veteran's back had flexion to 70 degrees without pain, extension to 15 degrees without pain, lateral flexion to 15 degrees, bilaterally, without pain, and lateral rotation to 30 degrees, bilaterally, without pain.  

An April 2014 VA examination report shows that the Veteran's back had flexion to 70 degrees, extension to 20 degrees without pain, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 20 degrees, bilaterally.  There was pain on the extremes of motion in all planes.  There were no muscle spasms or guarding.  There were no muscle spasms, or guarding, of the thoracolumbar spine resulting in abnormal gait or abnormal contour.  

This evidence does not show flexion limited to 60 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an initial evaluation in excess of 10 percent is not warranted prior to November 12, 2014.

The Board has also considered whether an increased initial evaluation could be assigned under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

The June 2011 VA examination report shows that the Veteran complained of flare-ups about every other day, caused by standing for long periods of time, or bending a lot, relieved by lying down in a ball, or using muscle relaxers.  He reported a history of physical therapy.  He stated that he could walk about 15 minutes, or one to two blocks.  He denied any radiculopathy, or numbness or weakness in his arms or legs.  He denied any history of surgery.  He denied a history of bed rest, or bowel or bladder dysfunction.  On examination, after three repetitive motions, there was no change in the ranges of motion.  There was no pain on motion.  He had 5/5 strength in his lower extremities.  An X-ray was noted to show spondylosis at L5-S1 and spondylolisthesis at L4-L5.  The impressions were spondylosis at L5-S1 and spondylolisthesis at L4-L5 without associated radiculopathy.  The examiner stated that it was reasonable that the Veteran would have an increase in pain and a decrease in the range of motion with an increase in activity, but that to address it in terms of medical terminology would require speculation.  

A VA MRI (magnetic resonance imaging study), dated in May 2013, contains an impression of mild degenerative disc disease with minimal osteoarthritis of the facets, particularly at the L4-L5 level.  There was no spinal stenosis, "although flexion and extension views may be of help."  

A VA progress note, dated in December 2013, shows that the Veteran was fitted with a back brace.

The April 2014 VA disability benefits questionnaire (DBQ) shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, there was painful motion at the extremes of motion in all planes.  The Veteran had functional loss in the form of less movement than normal, and pain on movement.  Following repetitive use testing, there was no additional limitation in the ranges of motion.  Strength in the lower extremities was 5/5, bilaterally.  Reflexes at the ankle and knee were 2+, bilaterally.  A sensory examination of the lower extremities was normal, bilaterally.  There was no radicular pain, or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  The Veteran does not use any assistive devices as a normal mode of locomotion.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The diagnosis was degenerative arthritis of the spine.  The examiner concluded that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

VA progress notes include an October 2014 report which shows treatment for back pain.  On examination, there were no spinal deformities.  The Veteran was able to walk on his heels.  He was neurologically intact (no saddle paresthesia).  There was paraspinal muscle tenderness with palpation.  

In summary, the evidence is insufficient to show a severity of functional loss due to pain such as to warrant an initial evaluation in excess of 10 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent.  

As of November 12, 2014

The only ranges of motion for the Veteran's spine during the time period in issue are found in a VA progress note, dated November 12, 2014, which shows that the Veteran's back had flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally

The Board finds that an evaluation in excess of 20 percent is not warranted.  There is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine. DC 5237; General Rating Formula.

The Board has also considered whether an increased initial evaluation could be assigned under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

Overall, VA progress notes note a number of complaints of back pain.  The aforementioned November 12, 2014 VA progress note shows that the Veteran was evaluated for possible physical therapy.  He had 5/5 strength in his bilateral hips, knees, and ankles.  The Veteran complained of pain on movement.  He had been referred for physical therapy due to low back pain.  He reported that he worked full-time as a machinist.  He reported work duties involving lifting 70 pounds, pushing and pulling palettes, using a palette jack for heavy loads, squatting, extended standing of eight to ten hours a day, walking, and leaning over an assembly line.   On examination, functional mobility was WNL (within normal limits).  No gross abnormalities were noted in his gait.  The report notes, "No more skilled physical therapy needed at this time."

VA progress notes, dated as of November 12, 2014, contain several findings that the Veteran was neurologically intact, with a normal gait.  This evidence also indicates use of methocarbamol for back spasms.  A July 2015 report shows that the Veteran stated that he was working in a warehouse and that he was getting ready to start working 10 hour-days.      

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see also 38 C.F.R. § 4.40.  Here, even considering the Veteran's pain, he is shown to have had at least 60 degrees of flexion, which is in excess of the 30 degrees required for a rating in excess of 20 percent.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  The Board therefore finds that the criteria for an evaluation in excess of 20 percent are not shown to have been met, and the claim must be denied.

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  

Dermatitis and Lichen Simplex Chronicus

In November 2014, the RO granted service connection for dermatitis and lichen simplex chronicus, evaluated as noncompensable, with an effective date of July 18, 2011.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

The RO has evaluated the Veteran's skin disorders under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, no more than topical therapy is required during the past 12-month period. 

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id. 

The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any prescribed oral or parenteral medication.  See VA Adjudication Procedure Manual, (VBA Manual M21-1), III.iv.4.J.3.f.

In Johnson v. McDonald, 27 Vet. App. 494, 502 (2016) the Court found that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  See also Warren v. McDonald, 28 Vet. App. 194, 197 (2016) (holding that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs). 

The Secretary appealed the Court's decision, and in Johnson v. Shulkin, 862 F.3d 1351 (2017), the Federal Circuit reversed the Court's decision.  The Federal Circuit held that that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

A VA examination report, dated in February 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted the following: there was no history of scarring of disfigurement from a skin condition.  There were no systemic manifestations due to any skin diseases.  In the past 12 months, the Veteran had been treated with topical corticosteroids.  There was no history of treatment (other than systemic or topical medications) in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The diagnoses were atrophic dermatitis, resolved, and lichen simplex chronicus, resolved.  The Veteran's atrophic dermatitis, and lichen simplex chronicus, were not productive of any active skin lesions.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any diagnosed condition.  The Veteran's skin conditions affected his ability to work to the extent that he complained that he had rashes that were irritating and caused itching, especially in warm weather, which caused break outs.  He said that he stayed in his house until the sun went down.  

A VA examination report, dated in October 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that the Veteran had been diagnosed with several skin conditions during service.  The Veteran complained of itching in his extremities and groin, and a rash on his upper chest.  There was no history of scarring or disfigurement.  There were no systemic manifestations due to any skin diseases.  In the last 12 months, the Veteran had been treated with oral or topical medications for a skin condition, specifically, constant or near-constant use of topical corticosteroids (hydrocortisone).  There was no history of treatment (other than systemic or topical medications) in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  In the last 12 months, the Veteran had not had any debilitating episodes, or any non-debilitating episodes, due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On examination, the Veteran had dermatitis affecting less than five percent of his total body area, and affecting none of his exposed areas.  He had excoriation marks on his lower extremities, and an erythematous and hyperpigmented macular rash of the upper anterior chest.  His head and neck were clear.  There were no lesions of his groin.  The diagnoses were dermatitis, tinea cruris, and lichen simplex oghonicus (presumably this is a typographical error, and should be "chronicus").  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any diagnosed condition.  The Veteran's skin conditions did not affect his ability to work.  

VA progress notes show that overall, the assessments included onychauxis, and hyperhidrosis.  This evidence incudes findings of: no abnormal findings for the skin (June 2014), no lesions (October 2014 and October 2015), and no rashes, lesions or ulcerations (November 2015).  His medications included ammonium lactate, Miconazole (2 percent powder), and hydrocortisone.  

The Board finds that an initial compensable rating is not warranted.  There is no evidence of record indicating that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by his service-connected condition.  There is no evidence to show that he took intermittent systemic therapy or immunosuppressive drugs for treatment of his skin disorder.  In this regard, to the extent that the Veteran is shown to have used ammonium lactate, and Miconazole (2 percent powder), these are for dry skin, and used as a topical anti-fungal medication, respectively.  They are not corticosteroids or immunosuppressive drugs.  With regard to hydrocortisone, VA progress notes state that the Veteran was to apply a small amount to the affected are as directed.  Therefore it is not shown to constitute systemic therapy, i.e., treatment pertaining to or affecting the body as a whole, Johnson, and the evidence does not show that he has required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Accordingly, the criteria for an initial compensable rating under DC 7806 are not shown to have been met, the preponderance of the evidence is against the claim, and the claim must be denied.

Under 38 C.F.R. § 4.118, DC 7801, scars other than head, face, or neck, that are deep and nonlinear warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.).  

Note (1) A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2016). 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800 - 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Here, however, the Veteran's dermatitis and lichen simplex chronicus is not shown to be productive of scarring, or other disabling effects of scars, warranting consideration under Diagnostic Codes 7801 through 7805.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back and skin symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are assigned by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities in issue are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the time the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased evaluation is warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, an extraschedular issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, he has not submitted evidence of his unemployability due to the service-connected disabilities in issue.  The Veteran has repeatedly stated that he works full time.  There is no opinion of record to show that he is unemployable due to service-connected disability.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disabilities in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  

The Veteran has been afforded examinations.  In this regard, the Board notes that the April 2014 VA back DBQ does not indicate whether the ranges of back motion were active or passive, and does not specify range of motion with and without weight-bearing.  In Correia v. McDonald, 28 Vet. App. 158 (2016),  the Court found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, the April 2014 VA examiner stated that the Veteran had pain on the extremes of motion only, functional loss in the form of less movement than normal.  Following repetitive use testing, there was no additional limitation in the ranges of motion.  There was no radicular pain, or any other signs or symptoms due to radiculopathy.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  In summary, it appears that the April 2014 VA examination report fully afforded the Veteran adequate testing, and that no prejudice accrues to the Veteran in relying upon this examination report.  

Based on the foregoing, the Board finds that VA has met all duties to the Veteran.  If there was any defect in VA's actions to meet its duties to the Veteran, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

						(CONTINUED ON NEXT PAGE)


ORDER

Prior to November 12, 2014, an initial evaluation in excess of 10 percent for service-connected spondylosis L5-S1 with spondylolisthesis L4-L5 is denied.

As of November 12, 2014, an evaluation in excess of 20 percent for service-connected spondylosis L5-S1 with spondylolisthesis L4-L5 is denied.

A compensable evaluation for service-connected dermatitis and lichen simplex chronicus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


